Citation Nr: 0839424	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 16, 2005 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Charles Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to July 
1945 and July 1946 to July 1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
bilateral sensorineural hearing loss and assigned a 40 
percent rating effective August 16, 2005.

A hearing was held in September 2008 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received by VA on August 16, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 
2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Since the issue of the effective date to be assigned the now-
service connected bilateral hearing loss disability is a 
"downstream" issue, another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Likewise, in Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-491.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.
Notwithstanding, the RO provided the appellant with pre-
adjudication notice by letter on September 1, 2005, prior to 
the initial adjudication on September 27, 2005. Notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473, was 
provided by letters in March 2006 and June 2008, subsequent 
to the initial adjudication.  While the March 2006 and June 
2008 notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
readjudicated subsequent to the March 2006 notice in an 
August 2006 statement of the case (SOC).  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The March 2006 and June 2008 notifications substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473, identifying the five elements of 
a service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran 
audiological examinations and opinions as to the etiology and 
severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he is entitled to an effective date 
in 1945, or alternatively in January 1988, the year Public 
Law 95-202 was implemented, for the grant of service 
connection for bilateral hearing loss.  At his September 2008 
hearing, the veteran testified that he attempted to file a 
claim for hearing loss with VA in 1945, in the mid-1950s, and 
again a few times after the mid 1950s, but each time he was 
told that he could not apply.

For purposes of clarity, the Board notes that under Public 
Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977) 
[P.L. 95-202], the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs."  38 
C.F.R. § 3.7 (2008), notes that active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7(x)(15).  
The Board also notes that the veteran has recognized service 
in both the Merchant Marines and Navy.

The relevant law and regulations provide that "[u]nless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002 and Supp 2008).  The effective date for an award 
of compensation based on an original or reopened claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  If service connection is granted based on a claim 
received within one year of separation from active duty the 
effective date will be the date following separation.  Id.

A claim or application for VA disability compensation means a 
formal or informal communication in writing requesting a 
determination of entitlement to a benefit, or evidence of a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A 
formal claim is one filed on the form prescribed by VA.  38 
C.F.R. § 3.151(a).  Any communication indicating an intent to 
apply for benefits may be considered an informal claim.  When 
VA receives an informal claim, VA has a duty to provide an 
application form to the claimant.  If a formal claim is 
received within one year after it was sent to the claimant, 
the formal claim will be considered filed as to the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran separated from military service in July 1948.  
His claim for service connection for bilateral hearing loss 
was received by the RO on August 16, 2005.  There are no 
other documents of record that may be construed as an 
informal claim for service connection for hearing loss before 
the claim that was received on August 16, 2005.  The Board 
finds that the veteran's contentions that he attempted to 
file a service connection claim for bilateral hearing loss in 
1945, the mid-1950s, or any time before the current claim was 
received by the RO are not credible.  Specifically, the Board 
notes that a review of the record shows no applications for 
service connection for hearing loss in the time period the 
veteran contends he attempted to file claims.  Furthermore, 
the record shows that the veteran was granted entitlement to 
service connection for a hemorroidectomy in September 1965.  
The Board finds that it is highly improbable that the veteran 
was prevented from filing a service connection claim for 
hearing loss while he was able to successfully file a claim 
for a hemorroidectomy.  See Caluza v. Brown, 7 Vet. App. 498, 
511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (aspects to consider in weighing credibility of a 
witness are self-interest and the desire for monetary gain).  
His 1965 claim for that benefit did not mention hearing loss.  
Likewise, the file contains his 1950 claim for dental 
outpatient treatment but is devoid of any indication of a 
claim for service connection for hearing loss in that time 
frame.

While the veteran and his attorney have argued that the 
effective date for the grant of entitlement to service 
connection should go back to an amorphous date over a half 
century ago when the veteran claims he attempted to file a 
claim for service connection for hearing loss, the law is 
clear that no benefit may be paid before a claim is made.  38 
U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to... be paid under the laws 
administered by the Secretary").  Likewise, regardless of 
the fact that the veteran was granted active duty status for 
his period of service with the Merchant Marines under Public 
Law No. 95-202, there is no credible evidence of record that 
he filed a claim for service connection for hearing loss 
until August 16, 2005.  Therefore, since the veteran's 
service connection claim was received more than one year 
after his separation from military service and because the 
record shows that the claim for service connection was not 
received until August 16, 2005, the effective date of the 
award may be no earlier then the date of the receipt of the 
claim; that is August 16, 2005.     

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than August 16, 
2005, for the grant of service connection; there is no doubt 
to be resolved; and an earlier effective date is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than August 16, 2005 
for the grant of service connection for bilateral hearing 
loss is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


